Citation Nr: 0201438	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-08 192	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lymphoepithelioma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 11, 1964, to June 
10, 1965, and from June 12, 1965, to November 28, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran submitted a motion to advance his case on the 
docket in January 2002 due to a serious illness.  The motion 
was granted and the veteran was notified in February 2002 
that his case would be advanced.


FINDINGS OF FACT

1.  The veteran originally submitted a claim for entitlement 
to service connection for lymphoepithelioma in July 1998.

2.  The veteran's claim was denied as not well grounded in 
December 1998.  It was again denied in January 1999.  Notice 
of the rating actions was provided in December 1998 and 
January 1999, respectively.

3.  The veteran submitted a notice of disagreement in May 
1999.  In June 1999, a statement of the case was issued that 
noted that the claim had been denied as not well grounded.

4.  The veteran did not perfect an appeal of the December 
1998 or the January 1999 denial.

5.  The veteran sought to reopen his claim in April 2000.

6.  In January 2002, the veteran's representative requested 
readjudication of the July 1998 claim under the authority of 
section 7(b) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


CONCLUSION OF LAW

The Board does not have jurisdiction to review an application 
to reopen a claim of service connection for 
lymphoepithelioma.  Veteran's Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 3-2001 (Jan. 22, 2001), 66 Fed. Reg. 33311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought entitlement to service 
connection for lymphoepithelioma in July 1998.  The RO denied 
the claim as not well grounded in December 1998.  Notice of 
the denial was provided that same month.  The veteran 
submitted additional evidence in January 1999.  The RO again 
denied the claim.  The rating decision indicates that it 
incorporated by reference the narrative portion of the 
December 1998 rating decision.  The veteran was then provided 
notice of the second denial on January 27, 1999.

The veteran submitted a notice of disagreement in May 1999.  
The RO then issued a statement of the case (SOC) in June 
1999.  The SOC indicated that the claim had been denied as 
not well grounded.  The next contact from the veteran was not 
until the RO received a copy of a letter from the veteran to 
his congressional representative that was dated in March 
2000.  The veteran did not perfect an appeal of the denial of 
his claim within one year of the December 1998 and January 
1999 notifications.  Therefore, the December 1998 and January 
1999 denials became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).

Generally, a finally adjudicated claim can only be reopened 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
The Board notes that 38 C.F.R. § 3.156(a) was recently 
amended in August 2001, effective as of August 29, 2001.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, as the 
change made by this amendment is applicable for claims filed 
on or after August 29, 2001, it is not relevant in 
consideration of the veteran's current claim.  

The Board notes that there has been a significant change in 
the law during the pendency of the veteran's appeal from a 
July 2000 rating decision that found that no new and material 
evidence had been presented to reopen the claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim and 
redefined the obligations of the VA with respect to the duty 
to assist.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5103A (West Supp. 2001).  Further, 
section 7(b)(1) of the VCAA provides:

In the case of a claim for benefits 
denied or dismissed as described in 
paragraph (2), the Secretary of Veterans 
Affairs shall, upon the request of the 
claimant or on the Secretary's own 
motion, order the claim readjudicated 
under chapter 51 of such title, as 
amended by this Act, as if the denial or 
dismissal had not been made.

114 Stat. at 2099 (emphasis added).  The second paragraph of 
section 7(b) provides that a denial or dismissal of a claim 
for benefits that became final during the period from July 
14, 1999, to November 9, 2000, and was issued because the 
claim was not well grounded is the type of claim referred to 
under section 7(b)(1).  Finally, section 7(b)(3) further 
provides that a claim may not be readjudicated under this 
subsection unless a request is made by the claimant or on the 
Secretary's own motion not later than two years after the 
enactment of the VCAA.

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the VCAA.  In 
that opinion, the General Counsel stated that, when a prior 
rating decision is readjudicated under section 7(b) of the 
VCAA, the claim must be readjudicated as if the original 
decision that had denied the claim as not well grounded never 
existed.  Moreover, since the claim is to be readjudicated as 
if the prior decision never existed, the claim must be 
developed and readjudicated at the RO.  See VAOPGCPREC 3-
2001.

In the present case, the veteran's representative submitted a 
brief on appeal in January 2002.  The representative argued 
that the December 1998 and January 1999 denials were based on 
the veteran's claim being not well grounded.  The 
representative further argued that the decisions did not 
become final until after July 14, 1999, and before November 
9, 2000.  Therefore, the representative argued that the 
original claim should be readjudicated by the RO as if the 
1998 and 1999 denials never existed.  The representative also 
argued that the current appeal should be dismissed in light 
of the legal posture of the prior decisions no longer being 
final and subject to readjudication.  

In reviewing the facts of this case, the Board agrees with 
the representative's argument.  The veteran's 1998 claim was 
the subject of prior denials in December 1998 and January 
1999.  The claim was denied as not well grounded and, because 
the veteran did not perfect an appeal within the time period 
allowed, those decisions became final after July 14, 1999, 
but before November 9, 2000.  38 C.F.R. § 3.160.  This falls 
into the period designated by section 7(b) for claims that 
are subject to readjudication under appropriate 
circumstances, such as when a request by the veteran or his 
representative is made.

Because the original prior final denials must now be 
readjudicated, the July 2000 and March 2001 rating decisions, 
which found that no new and material evidence had been 
submitted, must also be considered null.  For the Board to 
take jurisdiction of a claim to reopen when the RO must now 
readjudicate the July 1998 claim as though the 1998 and 1999 
decisions had not been made would be illogical.  Without a 
viable prior final denial, the Board could not possibly 
address an application to reopen and would therefore be left 
with the underlying claim of service connection as the only 
possible issue to adjudicate.  However, to address the 
underlying claim of service connection would violate the 
principle enunciated in VAOPGCPREC 03-2001 that the first 
readjudication of the claim be handled only by the RO.  
Therefore, because the 2000 and 2001 rating decisions must 
also be considered null, there is no current appeal before 
the Board for adjudication and the case must be dismissed.  

Given the timely section 7(b) request made by the veteran's 
representative that the prior denial be readjudicated, the 
Board is compelled to dismiss this case and return it to the 
RO for readjudication of the 1998 claim in light of the VCAA.

(VAOPGCPREC 3-2001 also states that any prior notice of 
disagreement in a case that is readjudicated under the VCAA 
is also a nullity by operation of the statute.  If a claimant 
wants to appeal a decision based on a section 7(b) 
readjudication, the claimant must submit a new notice of 
disagreement, there must be a statement of the case and a 
timely filed appeal.  See VAOPGCPREC 3-2001.)  


ORDER

The case is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

